Case: 09-30779     Document: 00511122365          Page: 1    Date Filed: 05/26/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 26, 2010

                                     No. 09-30779                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



JAMES SAMUEL FELKNOR,

                                                   Plaintiff - Appellant
v.

FEDERAL EXPRESS; TERRY WILLIS,

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:08-CV-1095


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        James Samuel Felknor (“Felknor”), proceeding pro se, sued Federal
Express and Terry Willis (“Appellees”) for violations of the United States
Constitution and the Americans with Disabilities Act. Felknor amended his
complaint to add a claim under the Fair Housing Act. Appellees moved for
summary judgment, which the district court granted. Felknor now appeals.
        In late March of 2007, Willis, a FedEx delivery truck driver, attempted to


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30779   Document: 00511122365     Page: 2   Date Filed: 05/26/2010

                                 No. 09-30779

deliver a package to “M. Felknor” in Plain Dealing, Louisiana. The intended
recipient of the package was Felknor’s daughter-in-law, Marcie Felknor. Willis
was unable to find the recipient’s home for three days, but eventually noticed a
mailbox with the name “Felknor” printed on the side. Willis stopped, knocked
on the door, and asked the man who answered (Felknor) if he knew an “M.
Felknor.” The man stated that Matt Felknor was his son and that he would be
happy to sign for the package and give it to his son.
      The next morning, FedEx received a complaint that the package had been
delivered to the wrong address. When Willis returned to Felknor’s home to
retrieve the package, Felknor refused to return it. Felknor stated that, because
he signed for the package, it was his responsibility and that he wanted his son
to come by and retrieve it. Unsure how to proceed, Willis called his manager and
was instructed to leave Felknor’s residence and continue his route. That was the
last time either Willis or any other FedEx employee had any contact with
Felknor or the package.
      Having reviewed the record and the parties’ arguments, we conclude that
the facts alleged by Felknor simply do not support a cognizable claim under 42
U.S.C. § 1983, the Americans with Disabilities Act, or the Fair Housing Act.
Felknor’s claims and this appeal are without merit. Accordingly, we affirm the
district court’s judgment, essentially for the reasons stated therein. Felknor v.
Federal Exp., No. 5:08-CV-1095, 2009 WL 2524861 (W.D. La. Aug. 17, 2009).




                                       2